Citation Nr: 0033697	
Decision Date: 12/27/00    Archive Date: 01/03/01

DOCKET NO.  99-19 317	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether the appellant is basically eligible for Department of 
Veterans Affairs (VA) death pension benefits.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

This matter comes to the Board of Veterans' Appeals (Board) 
from a January 1999 determination of the VA Manila Regional 
Office (RO) which denied the appellant's claim for VA death 
pension benefits on the basis that her deceased husband did 
not have the requisite military service to establish 
eligibility therefor. 


FINDING OF FACT

The service department has certified that the appellant's 
deceased husband had no service as a member of the Philippine 
Commonwealth Army, including the recognized guerrillas, in 
the service of the U.S. Armed Forces during World War II.


CONCLUSION OF LAW

The service of the appellant's deceased husband does not meet 
the basic eligibility requirements for VA death pension 
benefits.  38 U.S.C.A. §§ 101, 107, 5107(a) (West 1991 & 
Supp. 2000); 38 C.F.R. §§ 3.1, 3.3, 3.8(b), 3.159(a) (2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

As an initial matter, the Board concludes that although this 
claim was decided by the RO before enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), a remand to the RO for additional 
action is not warranted as VA has already met its obligations 
to the appellant under that statute.  As set forth in more 
detail below, all relevant facts have been adequately 
developed by the RO; given the facts of this case, there is 
no reasonable possibility that any further assistance to the 
appellant would aid in substantiating her claim.  The Board 
further notes that by January 1999 letter, she was informed 
of the nature of the evidence which would substantiate her 
claim.  Also, a detailed Statement of the Case was sent to 
her in April 1999, followed by a Supplemental Statement of 
the Case in February 2000.  In view of the foregoing, the 
Board finds that VA has fully satisfied its duty to the 
appellant under the VCAA.  As the RO fulfilled the duty to 
assist, and because the change in law has no material effect 
on adjudication of her claim, the Board finds that it can 
consider the merits of this appeal without prejudice to her.  
Bernard v Brown, 4 Vet. App. 384 (1993). 

The record shows that in May 1995, the appellant's husband 
submitted an application for VA nonservice-connected pension 
benefits.  On his application, he indicated that he began his 
military service in December 1941 and was separated from 
service in March 1946.  In support of his application, he 
submitted a copy of a January 1946 Affidavit for Philippine 
Army Personnel reflecting service in United States Army 
Forces in the Far East (USAFFE) from December 1941 to May 
1945, including guerrilla service from November 1942 to May 
1945.

The RO thereafter forwarded a copy of the January 1946 
Affidavit for Philippine Army Personnel to the service 
department, requesting verification of his reported military 
service.  In July 1995, the Army Reserve Personnel Center 
(ARPERCEN) responded that the appellant's husband had no 
service as a member of the Philippine Commonwealth Army, 
including the recognized guerrillas, in the service of the 
United States Armed Forces.  Based on this negative 
certification, the RO denied his claim for nonservice-
connected pension benefits.

The appellant's husband thereafter contacted the RO on 
several occasions, requesting reconsideration of his claim.  
In support of his request, he submitted duplicate copies of 
the January 1946 Philippine Army Affidavit.  In a November 
1997 letter, the RO explained that records of individuals who 
claim to have served in the Commonwealth Army of the 
Philippines inducted into the USAFFE and those who claim to 
have served in the organized guerrilla forces are maintained 
by the ARPERCEN.  It was further explained that these records 
are maintained in alphabetical order and that ARPERCEN had 
informed VA that, unless a claimant reported personal data 
which is different from that provided in a prior request for 
service verification, there was no value in resubmitting a 
request for reverification.  

In December 1998, the appellant submitted an application for 
VA death pension benefits, stating that her husband had died 
in December 1997, and that she was entitled to such benefits 
based on his military service.  In support of her claim, she 
submitted a copy of the January 1946 Affidavit for Philippine 
Army Personnel and a May 1992 document from the Philippine 
Army reflecting that her husband had had military service in 
the USAFFE from December 1941 to December 1945.

In January 1999, the RO denied the appellant's claim on the 
basis that her husband did not have the requisite military 
service to entitle her to VA death pension benefits.  She 
appealed the RO determination.  

In January 2000, the appellant testified at an RO hearing 
where she reiterated her contentions.  She also submitted a 
copy of a document from "Headquarters, United States Army 
Forces Western Pacific, Recovered Personnel Division," 
purportedly dated in December 1947, indicating that the 
veteran was a member of the Philippine Army ordered into the 
service of the Armed Forces of the U.S.  It was further noted 
that from December 1941 to April 1942, he was in a 
beleaguered status, from April to June 1942, he was in a no 
casualty status, and from July 1942 to May 1945, he was 
missing.  Also submitted, was a copy of a March 1976 document 
from the Philippine Army, reflecting this same information.  
She also submitted an affidavit, purportedly signed in 
January 1946, in which a former serviceman attested that the 
appellant's husband had guerrilla service from June 1942 to 
January 1946.  Finally, she submitted a March 2000 
certification from the Philippine Veterans Affairs Office 
indicating that her claim for pension benefits had been 
approved.  

In an April 2000 memorandum for file, the RO noted that the 
records of individuals who claim to have served in the 
Commonwealth Army of the Philippines inducted into the USAFFE 
and those who claim to have served in the organized guerrilla 
forces are maintained by ARPERCEN.  The RO stated that the 
individual records for each potential claimant were 
maintained in alphabetical order.  It was noted that ARPERCEN 
had repeatedly informed VA that, unless a claimant reported 
personal data such as a name different from that provided in 
a prior request for service verification, there was no value 
in resubmitting a request for reverification.  The RO 
explained that ARPERCEN had indicated that a potential 
claimant's service was verified by the records associated 
with his name and that, if the name is a common one or if 
there are minor discrepancies in spelling or middle initial, 
ARPERCEN would compare the service number, date and place of 
birth, and names of next of kin provided in the request for 
information with the records they have on file.  The RO noted 
that documents issued by the Philippine Army or Philippine 
Veterans Affairs (with the exception of Form 23, Affidavit 
for Philippine Army Personnel) were of no value in 
establishing service unless they contained personal data that 
was substantially different than that VA had provided to 
ARPERCEN.  The RO indicated that the Philippine government 
had its own regulations and laws which permitted recognition 
of military service not recognized by the U.S. Army and their 
findings are not binding on ARPERCEN.  The RO again noted 
that the service department had certified that the 
appellant's husband had no valid service, based on the 
personal information that he had provided.  

The appellant claims that the military service of her husband 
meets the requirements for eligibility for VA benefits on the 
basis that he was a "veteran."  The provisions of 38 
U.S.C.A. § 1541, pertaining to death pension benefits, 
require that the deceased person shall have been a veteran.  
The term "veteran" means a person who served in the active 
military, naval, or air service, and who was discharged or 
released therefrom under conditions other than dishonorable.  
38 U.S.C.A. § 101(2); 38 C.F.R. § 3.1(d).

Service before July 1, 1946, in the organized military forces 
of the Government of the Commonwealth of the Philippines, 
while such forces were in the service of the Armed Forces of 
the United States pursuant to the military order of the 
President dated July 26, 1941, including among such military 
forces organized guerrilla forces under commanders appointed, 
designated, or subsequently recognized by the Commander in 
Chief, Southwest Pacific Area, or other competent authority 
in the Army of the United States, shall not be deemed to have 
been active military, naval, or air service for the purposes 
of any law of the United States conferring rights, 
privileges, or benefits upon any person by reason of the 
service of such person or the service of any other person in 
the Armed Forces, except for specified benefits which do not 
include disability and death pension benefits authorized by 
chapter 15, title 38 of the U.S. Code.  38 U.S.C.A. § 107(a); 
38 C.F.R. § 3.8(c), (d). 

For the purpose of establishing entitlement to pension, 
compensation, dependency and indemnity compensation or burial 
benefits, the VA may accept evidence of service submitted by 
a claimant, such as a DD Form 214, Certificate of Release or 
Discharge from Active Duty, or original Certificate of 
Discharge, without verification from the appropriate service 
department if the evidence meets the following conditions:  
(1) the evidence is a document issued by the service 
department, (2) the document contains needed information as 
to length, time and character of service; and (3) in the 
opinion of the VA the document is genuine and the information 
contained in it is accurate.  38 C.F.R. § 3.203(a).  

With respect to documents submitted to establish a creditable 
period of wartime service for pension entitlement, a document 
may be accepted without verification if the document shows, 
in addition to meeting the above requirements, (1) service of 
four months or more, or (2) discharge for disability incurred 
in the line of duty, or (3) ninety days creditable service 
based on records from the service department such as 
hospitalization for 90 days for a line of duty disability.  
38 C.F.R. § 3.203(b).  When the claimant does not submit 
evidence of service or the evidence submitted does not meet 
the requirements discussed above, the VA shall request 
verification of service from the service department.  
38 C.F.R. § 3.203(c).

In this case, none of the material submitted by and on behalf 
of the appellant is sufficient to prove qualifying service on 
the part of her husband.  Thus, VA is bound by the 
certification of the service department which shows that her 
husband did not have service as a member of the Philippine 
Commonwealth Army, including the recognized guerrillas, in 
the service of the U.S. Armed Forces.  The U.S. Court of 
Veterans Appeals has held that the findings by the service 
department verifying a person's service are binding on VA for 
purposes of establishing service in the U.S. Armed Forces.  
Venturella v. Gober, 10 Vet. App. 340 (1997); Duro v. 
Derwinski, 2 Vet. App. 530 (1992); see also Dacoron v. Brown, 
4 Vet. App. 115 (1993).

In that regard, the Board notes that although she has 
submitted additional documentation since the RO requested 
verification of her husband's military service from ARPERCEN, 
none of the evidence she subsequently submitted reflects 
personal information different than that which was previously 
provided to ARPERCEN.  Consequently, the Board finds that the 
record contains no additional evidence which would warrant a 
further request to the service department to verify or 
recertify additional military service.  Sarmiento v. Brown, 7 
Vet. App. 80 (1994).

As the appellant's husband did not have the requisite service 
to qualify the appellant for VA death benefits, her claim is 
denied.  38 U.S.C.A. § 107; 38 C.F.R. § 3.8.  Where the law 
is dispositive, as here, the appellant's claim must be denied 
due to an absence of legal entitlement.  Sabonis v. Brown, 6 
Vet. App. 426 (1994).  

ORDER

Basic eligibility for nonservice-connected death pension 
benefits is denied.



		
	J.F. GOUGH
	Veterans Law Judge
	Board of Veterans' Appeals


 

